Citation Nr: 1612363	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include a muscle strain and lower back pain/strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to October 1979, from November 1980 to October 1987, and from February 2006 to July 2007, with active duty for training from February 2002 to May 2002.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part denied to reopen a previously denied service connection claim for a back disorder, specifically muscle strain of back, due to the absence of new and material evidence.

The Board notes that a Board hearing was scheduled for March 2016, of which the Veteran was sent notice.  However, the Veteran indicated a desire to withdraw his appeal and did not appear.


FINDING OF FACT

In a June 2015 rating decision, the RO granted in full the benefit sought on appeal for service connection for a back disorder.


CONCLUSION OF LAW

There remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a back disorder.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In this case the record reflects that in June 2015, the Veteran was granted service connection for a back disorder, specifically lower back pain/strain, and assigned a 40 percent rating, effective December 9, 2014.  Therefore, in granting service connection for the claim, the RO granted in full the benefit the Veteran sought on appeal.  Hence, as there remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for a back disorder, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

Service connection for a back disorder, to include a muscle strain and lower back pain/strain, is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


